The appeal brings for review judgment of conviction of murder in the first degree.
A careful perusal of the entire record discloses no reversible error.
The burden of the contention on behalf of the appellant is that the evidence is insufficient to establish the element of premeditated design.
We are unable to agree with this contention. There are some conflicts in the evidence and there are shown to have been some extenuating circumstances which might have reasonably appeared to a sympathetic jury to the extent of producing a recommendation to mercy. But the jury did not make such recommendation. This Court is without power to alter the judgment except upon the finding of error.
The matter of commutation of judgments and sentences of this sort is vested in the State Board of Pardons.
There appears in the record ample legal evidence which, if believed by the jury, was sufficient basis on which the jury was justified in reaching the conclusion that defendant, after having had an altercation *Page 544 
with deceased and others, left the place where the homicide afterwards occurred and, in the night time, hurried across the water in a motor boat to a place some two or three miles away, where he procured a shot gun, then went on to another place and procured some shells loaded with buck shot, with which he loaded the repeater shot gun, then returned in haste to the place where he had left the deceased in company with some other men and arriving at that place he approached the men who were drinking and carousing in a shanty where there was a little fire-light and, from a vantage point in the dark, shot and killed the deceased who was in the dimly lighted shanty.
If these were the facts and the jury believed, after considering all of the evidence, beyond a reasonable doubt that such were the facts, the conclusion that defendant was guilty of murder in the first degree was justified.
The Circuit Judge heard the evidence, saw and observed the manner and demeanor of witnesses on the stand. He placed his stamp of judicial approval on the verdict, denied a motion for new trial and imposed the judgment and sentence required by the law.
Under the state of the record, it is our duty to affirm the judgment.
It is so ordered.
Affirmed.
WHITFIELD, TERRELL, THOMAS, and ADAMS, J. J., concur.
BROWN, C. J., and CHAPMAN, J., dissent.